Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/2022 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 10, and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 4-5, 8 and 10 of U.S. Patent No. 11,346,528. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is a broader recitation of the claims of the '528 patent.
Instant Application
17/720,374
US Patent
11,346,528
Comparison
1. A lighting fixture comprising: a unitary housing having:
 a base, a first sidewall, a second sidewall, and a flange extending from at least one of the first sidewall or the second sidewall generally parallel to the base; 
a light source operably coupled to the base; and 
a lens configured to be sealably secured to a first surface of the flange to form a fully enclosed, sealed interior cavity to accommodate the light source, wherein a second surface of the flange is configured to be secured against an exposed surface of a ceiling or wall when the light fixture is mounted to the ceiling or wall.  

1. A lighting fixture comprising: a housing having a base, a first sidewall, a second sidewall, and a flange extending from at least one of the first sidewall or the second sidewall, each of the first and second sidewalls extending obtusely from the base, wherein the housing is a unitary shell member, and wherein the flange is generally parallel to the base; 
a light source operably coupled to the base of the housing, the light source comprising a plurality of light-emitting diodes (LEDs); and 
a lens operably coupled to at least one of the first sidewall or the second sidewall, wherein the housing and the lens cooperate to define an interior cavity; wherein the plurality of LEDs are arranged such that light emitted therefrom is directed from the base toward at least one of the first or second sidewalls and is redirected to the interior cavity a first time, wherein the housing and the lens form a fully enclosed, sealed arrangement that defines the interior cavity to accommodate the plurality of LEDs, wherein the lens is sealably secured to a first surface of the flange, and wherein a second surface of the flange is configured to be secured against an exposed surface of a ceiling or wall when the light fixture is mounted to the ceiling or wall.
Claim 1 of the '374 application is a broader recitation of the '528 patent.

See the bolded portions of the '528 patent which corresponds to the claimed limitations of the '374 application.
2. The lighting fixture of claim 1, wherein the lens is configured to redirect at least a portion of light emitted by the light source back to the interior cavity.  

2. The lighting fixture of claim 1, wherein upon being redirected to the interior cavity, the lens is arranged to redirect a majority of the emitted light back to the interior cavity a second time.
Claim 2 of the '374 application is a broader recitation of claim 2 of the '528 patent.
3. The lighting fixture of claim 1, wherein the lens is configured to redirect a majority of light emitted by the light source back to the interior cavity.  

2. The lighting fixture of claim 1, wherein upon being redirected to the interior cavity, the lens is arranged to redirect a majority of the emitted light back to the interior cavity a second time.
Claim 3 of the '374 application is a broader recitation of claim 2 of the '528 patent.
4. The lighting fixture of claim 1, wherein the lens has a transmissivity of approximately 85.  
3. The lighting fixture of claim 2, wherein the lens has a transmissivity of approximately 85.
Claim 4 of the '374 application is identical to claim 3 of the '528 patent.
10. The lighting fixture of claim 1, wherein at least one of the first sidewall or the second sidewall includes a reflective coating disposed on an interior surface thereof.  
5. The lighting fixture of claim 1, wherein at least one of the first sidewall or the second sidewall includes a reflective coating disposed on an interior surface thereof.

Claim 10 of the '374 application is identical to claim 5 of the '528 patent.
12. The lighting fixture of claim 1, wherein a cross-section taken through the base and the first and second sidewalls has a trapezoidal shape.  


4. The light fixture of claim 1, wherein a cross-section taken through the base and the first and second sidewalls has a trapezoidal shape.

Claim 12 of the '374 application is identical to claim 4 of the '528 patent.
13. The lighting fixture of claim 1, wherein at least one of the first sidewall or the second sidewall forms at least one of a linear, a parabolic, an involute, or a hyperbolic cross- sectional shape.  


8. The lighting fixture of claim 1, wherein at least one of the first sidewall or the second sidewall forms at least one of a linear, a parabolic, an involute, or a hyperbolic cross-sectional shape.

Claim 13 of the '374 application is identical to claim 8 of the '528 patent.
14. The lighting fixture of claim 1, further comprising a driver box operably coupled to the housing, the driver box configured to drive the light source.  

10. The lighting fixture of claim 1, further comprising a driver box operably coupled to the housing, the driver box configured to drive the plurality of LEDs.

Claim 14 of the '374 application is identical to claim 10 of the '528 patent.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handsaker (US 2013/0155670).
Re claim 1: Handsaker discloses a lighting fixture (1, fig. 1A) comprising: a unitary housing (3, fig. 1A) having: a base (7, fig. 1A), a first sidewall (left wall of 3 with 9, fig. 1A), a second sidewall (right wall of 3 with 9, fig. 1A), and a flange (9, fig. 1A) extending from at least one of the first sidewall (left wall of 3 with 9) or the second sidewall (right wall of 3 with 9) generally parallel to the base (7); a light source (11, fig. 1A) operably coupled to the base (7); and a lens (15, fig. 1A) configured to be sealably secured (lens 19 is laid flush with flange 9 to form a seal, see figs. 1A, 1B) to a first surface of the flange (upper surface of 9 contacting 15, fig. 1A) to form a fully enclosed, sealed interior cavity (see figs. 1A, 1B) to accommodate the light source (22), wherein a second surface of the flange (outer surface of 9, fig. 1A) is configured to be secured against an exposed surface of a ceiling or wall (troffer to be recessed within the ceiling so that the diffuser is coplanar with the ceiling surface, see para [0025]) when the light fixture (20) is mounted to the ceiling or wall (mount the troffer 3 directly to the ceiling, see para [0025]).  

Re claim 5: Handsaker discloses the light source (11, fig. 1A) includes a plurality of light emitting elements (11, fig. 1A) arranged such that light emitted therefrom is directed from the base (7, fig. 4) toward at least one of the first or second sidewalls (sidewalls of 3 with 9, fig. 1A) and redirected thereby to the interior cavity a first time (see fig. 1A).  

Re claim 12: Handsaker discloses a cross-section (see fig. 1A) taken through the base (7, fig. 1A) and the first and second sidewalls (sidewalls of 3 with 9, fig. 1A) has a trapezoidal shape (see fig. 1A).  

Re claim 13: Handsaker discloses at least one of the first sidewall or the second sidewall (sidewall of 3 with 9, fig. 1A) forms at least one of a linear (see fig. 1A), a parabolic, an involute, or a hyperbolic cross- sectional shape.  

Re claim 14: Handsaker discloses a driver box (13, fig. 1A) operably coupled to the housing (3, fig. 1A), the driver box (13) configured to drive (ballast, see para [0025]) the light source (11, fig. 1A).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Handsaker (US 2013/0155670) in view of Roberts et al. (US 2008/0225512) (hereinafter Roberts).
Re claim 2: Handsaker fails to teach the lens is configured to redirect at least a portion of light emitted by the light source back to the interior cavity.  
Roberts teaches the lens (112, fig. 2) is configured to redirect at least a portion of light (see fig. 2) emitted by the light source (106, fig. 2) back to the interior cavity (see fig. 2).
Therefore, in view of Roberts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of Handsaker to the material of Roberts such that the lens is configured to redirect at least a portion of light emitted by the light source back to the interior cavity, in order to recycle light received at the diffuser to improve light uniformity [Roberts, 0040].

Re claim 3: Handsaker fails to teach the lens is configured to redirect a majority of light emitted by the light source back to the interior cavity.  
Roberts teaches the lens (112, fig. 2) is configured to redirect a majority of light (see fig. 2) emitted by the light source (106, fig. 2) back to the interior cavity (see fig. 2).
Therefore, in view of Roberts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of Handsaker to the material of Roberts such that the lens is configured to redirect a majority of light emitted by the light source back to the interior cavity, in order to recycle light received at the diffuser to improve light uniformity [Roberts, 0040].

Re claim 6: Handsaker fails to teach the lens is configured to redirect at least a portion of the light to the interior cavity a second time.  
Roberts teaches the lens (112, fig. 2) is configured to redirect at least a portion of light (see fig. 2) emitted by the light source (106, fig. 2) back to the interior cavity (see fig. 2).
Therefore, in view of Roberts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of Handsaker to the material of Roberts such that the lens is configured to redirect at least a portion of light emitted by the light source back to the interior cavity, in order to recycle light received at the diffuser to improve light uniformity [Roberts, 0040].

Re claim 7: Handsaker fails to teach the lens is configured to redirect a majority of the light to the interior cavity a second time.  
Roberts teaches the lens (112, fig. 2) is configured to redirect at least a portion of light (see fig. 2) emitted by the light source (106, fig. 2) back to the interior cavity (see fig. 2).
Therefore, in view of Roberts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of Handsaker to the material of Roberts such that the lens is configured to redirect at least a portion of light emitted by the light source back to the interior cavity, in order to recycle light received at the diffuser to improve light uniformity [Roberts, 0040].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Handsaker (US 2013/0155670) in view of Acrylite (see Acrylite sales handbook published January 2018).
Re claim 4: Handsaker fails to teach the lens has a transmissivity of approximately 85.  
Acrylite discloses a lens (Acrylite Satinice, see page 66) has a transmissivity of approximately 85 (WD853 Acrylite Satinice has a transmission of 85%, see page 66).
Therefore, in view of Acrylite, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the lens of Handsaker to WD853 Acrylite Satinice, in order to enhance the diffusion property of the lens.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of the lens to have a transmissivity of approximately 85 to enhance the diffusion property of the lens, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Handsaker (US 2013/0155670) in view of Stolte et al. (US 2014/0268764) (hereinafter Stolte).
Re claim 8: Handsaker teaches each of the plurality of light emitting elements (30, fig. 5) comprises an optic (34, fig. 5) configured to direct light (see fig. 3A) in a batwing light distribution.  
Handsaker fails to teach the optic configured to direct light in a batwing light distribution.
Stolte teaches each of the plurality of LEDs (14, fig. 2) comprises a primary optic (18a, 18b, fig. 2) configured to direct the light in a batwing light distribution (see para [0021]).
Therefore, in view of Stolte, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a primary optic to each of the plurality of LEDs configured to direct the light in a batwing light distribution, in order to distribute light in a desired direction providing even illumination.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Handsaker (US 2013/0155670).
Re claim 9: The first embodiment of Handsaker fails to teach the plurality of light emitting elements are light emitting diodes (LEDs) arranged in a linear array.
A second embodiment of Handsaker teaches the plurality of light emitting elements (30, fig. 3A) are light emitting diodes (LEDs) (LEDs, see para [0029]) arranged in a linear array (see fig. 4).
Therefore, in view of a second embodiment of Handsaker, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light source of the first embodiment of Handsaker with light emitting diodes (LEDs) arranged in a linear array, in order to increase brightness of the lighting fixture.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Handsaker (US 2013/0155670) in view of Bartol et al. (US 2010/0061088) (hereinafter Bartol).
Re claim 10: Handsaker fails to teach at least one of the first sidewall or the second sidewall (sidewall of 3, fig. 1A) includes a reflective interior (see fig. 1A) (light reflected from the interior of the troffer, see para [0027]) disposed on an interior surface thereof (see fig. 1A).
However, Handsaker is silent about a reflective coating.
Bartol teaches a reflective coating (white powder-coated surface, see para [0140]).
Therefore, in view of Bartol, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a white powder-coated reflective surface to the interior of the housing of Handsaker, in order to increase the reflectance of within the housing thereby improve lighting efficiency.

Re claim 11: Handsaker fails to teach the reflective coating has a reflectance value of approximately 95.  
Bartol teaches a reflective coating (white powder-coated surface, see para [0140]) has a reflectance value of approximately 95 (white powder coat of Bartol is same as what is disclosed in para [0027] of applicant's specification therefore it has a reflectance value of approximately 95).
Therefore, in view of Bartol, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a white powder-coated reflective surface to the interior of the housing of Handsaker where the reflective coating has a reflectance value of approximately 95, in order to increase the reflectance of within the housing thereby improve lighting efficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schwartz et al. (US 3,085,152) and Polidoro (US 2020/0289698) disclose a similar lighting fixture with a lens and a housing with a flange.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875